363 S.W.3d 349 (2011)
STATE of Missouri, Respondent,
v.
John W. KEMP, Appellant.
No. ED 95490.
Missouri Court of Appeals, Eastern District, Division Two.
October 18, 2011.
Motion for Rehearing and/or Transfer to Supreme Court Denied April 10, 2012.
Matthew Ward, Columbia, MO, for appellant.
Chris Koster, Atty. Gen., Timothy A. Blackwell, Asst. Atty. Gen., Jefferson City, MO, for respondent.
Before KATHIANNE KNAUP CRANE, P.J., LAWRENCE E. MOONEY, J., and KENNETH M. ROMINES, J.

ORDER
PER CURIAM.
The defendant, John W. Kemp, appeals the judgment entered by the Circuit Court of Lincoln County following his conviction by a jury of one count of possession of a controlled substance, in violation of section 195.202 RSMo. (2000). The trial court sentenced the defendant to eight years' imprisonment. Finding no error, we affirm.
An opinion would have no precedential value. We have provided the parties with a memorandum, for their information only, setting forth the reasons for this decision.
We affirm the trial court's judgment. Rule 30.25(b).